Citation Nr: 0303487	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee disorder, to include Osgood-Schlatter's disease, and old 
partial tear of the anterior cruciate ligament.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1984 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina., which denied 
the veteran's claim of entitlement to service connection for 
left knee disorder, to include Osgood-Schlatter's disease and 
old partial tear of the anterior cruciate ligament, on a de 
novo basis.

The veteran's original claim of entitlement to service 
connection was denied by the Togus, Maine RO in a January 
1988 unappealed rating decision.  The Waco, Texas RO last 
finally denied reopening of the claim in August 1994, and the 
file was transferred in 1995 to the Winston-Salem, North 
Carolina RO.

The Board must initially determine whether the veteran 
presented new and material evidence sufficient to reopen his 
claim of service connection for left knee disorder, because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  This is true 
even where, as here, the RO reopened and adjudicated the 
claim. Id. at 1370-71.  Accordingly, the Board has 
recharacterized the issue as indicated on the title page.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a video conference hearing 
in September 2002.  A copy of the transcript of that hearing 
is of record.


FINDINGS OF FACT

1.	In an unappealed August 1994 rating decision, the RO 
denied the veteran's claim for service connection for left 
knee disorder.
2.	Evidence added to the record since the August 1994 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the case.

3.	The evidence of record does not show that Osgood-
Schlatter's disease is attributable to service.

4.	Old partial tear of the anterior cruciate ligament injury 
was not present in service or demonstrated for many years 
later, and is not related to an incident of service or to 
a service-connected disability.


CONCLUSIONS OF LAW

1.	The unappealed RO decision of August 1994 is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1994).

2.	New and material evidence has been submitted for the 
purpose of reopening a claim of entitlement to service 
connection for left knee disorder. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.	A left knee disorder, to include Osgood-Schlatter's 
disease and old partial tear of the anterior cruciate 
ligament, was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by numerous rating decisions, as well as in the 
statement of the case, supplemental statements of the case, a 
VCAA letter dated in January 2000, and various 
correspondence, VA informed the veteran of the laws and 
regulations governing service connection claims , and of the 
types of evidence needed to support the application to reopen 
his claim, and to prevail on the claim for service 
connection.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the record contains the veteran's 
service medical records, VA outpatient treatment records, 
private treatment records, various VA examination reports, 
and there is no indication in the file of other missing 
treatment records that are relevant to this appeal.  The 
veteran testified before the Board at a hearing by video 
conference in September 2002, submitted various statements 
and lay statements, and he and his representative have been 
given ample opportunity to submit additional evidence to the 
Board.  The Board is satisfied that there is adequate medical 
evidence of record to adjudicate the claims on appeal.  Under 
the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
by appellate consideration of the claim at this time without 
another remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim for service 
connection.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  New and Material Evidence to Reopen

An August 1994 rating decision denied the veteran's 
application to reopen his claim for service connection for 
left knee disorder on the bases that there was no evidence 
showing permanent residual disability at separation, and the 
disability preexisted military service.  The evidence of 
record at the time of the August 1994 determination included 
the service medical records; December 1987 VA medical 
examination; 1993 reports from a private orthopedic 
specialist, and statements from the veteran.  The veteran did 
not perfect an appeal to the August 1994 rating decision, and 
it became final.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As defined by the regulation in effect when the veteran filed 
his application to reopen in August 1999, new and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The provisions of 38 
C.F.R. § 3.156(a) were amended effective August 29, 2001. 
These amendments are effective only as to claims received on 
or after August 29, 2001, and are inapplicable in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Evidence associated with the claims folder since the August 
1994 rating decision includes 1999 private outpatient medical 
center treatment records; lay statements from the veteran's 
mother and acquaintances; an August 2000 private orthopedic 
MRI and opinion; a January 2001 examination report by a VA 
contract physician; September 2002 Video Conference Hearing 
transcript; and statements and written arguments submitted by 
or on behalf of the veteran.

After consideration, the Board finds that new and material 
evidence has been submitted, and the claim for service 
connection for left knee disorder is reopened.

II. Service Connection

Background

Service medical records are absent for any left knee disorder 
at enlistment examination in October 1984.

In December 1984 during basic training, the veteran 
complained of pain in the left knee for the previous two 
weeks, located below the patella, caused by running, and 
relieved by rest.  He reported a history of injuring the 
patella years prior to service when he was pushed off a snow 
bank and landed on his knee, and being told that a cast could 
be applied for a year or that he could just leave the knee 
and it would heal in a year.  He reported falling on his knee 
the previous night, which caused minimal pain, edema, 
ecchymosis, and erythema.  There was negative pain on 
palpation of the head of the tibia, negative internal and 
external rotation, and varus/valgus.  Assessment was bruised 
head of tibia.  He was treated with balm, medication, and two 
days without running.

Later December 1994 notes show complaints of very painful 
left knee increased with running.  He again gave a history of 
falling off a snow bank a few years prior and damaging a 
ligament.  No edema or ecchymosis was noted.  There was 
painful palpation of the medial aspect of the left knee, full 
range of motion, moderate tenderness over the tibial 
prominence, no edema, effusion or erythema, ligaments stable, 
with negative McMurray's sign.  X-rays revealed Osgood-
Schlatter's disease of the left knee, otherwise within normal 
limits, and he was treated with Motrin.

Undated service records also note a pre-service history of 
falling about 6-7 years prior and landing on his knee, and 
that for the prior 3-4 years there was a protuberance of the 
left knee.  He reported tenderness on running, physically 
prolonged standing and walking, and a recent short leg cast 
for 10 days.  There was negative effusion and negative 
tenderness on the medial or lateral joint lines, with 
positive tenderness on the tibial tuberousity with calcified 
1-2 cm protuberances at the site, no edema, and varus/valgus 
was stable at 0-30 degrees with a negative pivoting reflex.  
Diagnosis was tendonitis of insertion patellar tendon.

April 1985 VA medical evaluation indicated that the veteran 
had been found physically qualified for transfer.

February through April 1986 notes showed chronic patellar 
ligament strain of the left knee with activity, with 
tenderness, a small amount of swelling over the patellar 
ligament at the tibial insertion, and negative Drawer or 
McMurray's sign.  He was placed on crutches for one week, and 
treated with Feldene.  The assessment was patellar ligament 
strain to the left knee.  In April 1986, x-rays were normal, 
and assessment was chondromalacia patella, treated with 
analgesics.

Later in April 1986, he complained of running when he heard 
his knee pop and felt pain.  X-rays showed apophysitis of 
tibial tuberousity, chronic, and assessment was apophysitis 
vs Osgood- Schlatter's disease.  May 1986 physical therapy 
notes show complaints of pain in the left tibial tuberousity.  
X-rays showed apophysitis otherwise normal.  Duties of 
standing sentry aggravated the pain and a diagnosis of 
chronic left knee pain was noted.  On examination in June 
1986, the left knee showed no deformity or redness.  There 
was minimal swelling.  X-rays showed no fracture.  
Administrative separation from service was recommended.
In a July 1986 Report of Medical Board examination for 
separation from service, the veteran again reported onset of 
the left knee problem 6 years prior when he fell on his knee 
and developed pain at the insertion of the patella tendon on 
the left knee, which subsequently improved.  After 
enlistment, the left knee became symptomatic with pain on 
running and physical fitness testing, alleviated by rest.  

Physical examination revealed full range of motion of the 
left knee, with a prominent area over the insertion of the 
patella tendon into the tibia, pain on palpation, normal gait 
and ambulation.  Lateral view x-rays revealed a small ossicle 
at the insertion of the patella tendon on the left knee.  
Diagnosis was old Osgood- Schlatter's, status post trauma 
prior to entering service, which exacerbated the patella 
tendonitis.  Separation was noted as due to a physical 
disability, not incurred or aggravated by active service.

Post separation December 1987 VA compensation and pension 
examination revealed reports of pre-enlistment trauma to the 
knee, and being told by his family physician that he had an 
inflammation in the bone that should heal in approximately 
one year.  He indicated having no residuals prior to 
enlistment.  Current complaints were pain and occasional 
swelling with prolonged weight bearing on walking a mile or 
so.  He reported work as a bartender, and having to stand for 
periods of time.  

On examination, full range of motion was noted.  X-rays 
showed no bony or soft tissue abnormality and no joint 
effusion. He was able to walk with normal gait and there was 
prominence over the tibial tubercle with tenderness.  
Impression was probable old Osgood-Schlatter's Disease, with 
exacerbations of patella tendonitis at its insertion on the 
tibial tubercle.  By a January 1988 rating decision, the RO 
denied service connection for inflamed left knee, finding 
that the disorder pre-existed service, and no aggravation was 
shown.

On May 1993 private orthopedic evaluation, the veteran 
complained of unbearable pain and trouble walking, with 
localized symptoms on the anterior tibial tubercle of the 
left knee.  He denied effusions, giving way, catching, 
locking or frank weakness to the leg.  Normal knee motion and 
alignment were shown, with no tenderness of the medial or 
lateral joint lines.  McMurray's sign was negative, with 
normal ligamentous integrity.  Palpation of the knee revealed 
pinpoint tenderness over the tibial tubercle.  X-rays showed 
a loose ossicle in the tibial tubercle.  Diagnostic 
impression was loose fragment from Osgood-Schlatter's.  
Excision of the fragment was performed, with June 1993 
impression of status post removal of osteochondral body, 
tibial tubercle, left knee, stable.

The veteran submitted lay statements dated in 1999 from 
fellow marine R.M. who related that the veteran was in good 
physical condition on enlistment, and from the veteran's 
mother who stated that he had no pre-existing left knee 
disorder.

September 1999 private emergency room notes show complaints 
of knee pain when the veteran stepped into a hole of mud up 
to his knee and then fell forward and backward.  On 
examination, the left knee was palpable tender along the 
joint space bilaterally.  He denied crepitus, deformity, 
laxity in the joints, paresthesias, or weakening of the 
joint.  No laxity in the joint, anterior or posterior drawer 
signs were noted.  There was decreased flexion secondary to 
pain, and a limp.  X-rays showed no fracture, deformity, loss 
of joint space, or effusion.  Treatment was crutches for two 
days, knee brace for five days, elevation, ice, and pain 
medications.  Diagnosis was left knee strain.

On private magnetic resonance imaging (MRI) examination in 
August 2000, orthopedist Dr. D B., noted findings of old 
partial tear injury to the anterior cruciate ligament and 
fluid in the knee.  In a letter dated in August 2000, Dr. 
D.B. stated that "this injury probably occurred when you 
were in service and had the injury that you described to 
me."  Dr. D.B. also noted in the MRI report that there was 
no evidence to suggest an acute process of the anterior 
cruciate.  Impression was old partial tear of the anterior 
cruciate ligament; small effusion, otherwise unremarkable 
study.

In his December 2000 VA Form 9, substantive appeal, the 
veteran argued that he injured his knee in service, and no 
knee problems were noted on his enlistment examination.

In January 2001, the RO requested an opinion as to whether 
the claimed tear of the left anterior cruciate ligament was 
at least as likely as not injured in service; whether it was 
a new injury, or a continuation of a pre-existing disability; 
and the examiner was asked to differentiate between the 
manifestations of the anterior cruciate ligament injury as 
compared to those of Osgood- Schlatter's disease, if 
possible.

On January 2001 VA orthopedic examination, with noted review 
of the claims file and service medical records by the 
examiner, the veteran reported knee injury in boot camp when 
he was hit from behind, fell on the concrete floor and on a 
corner of a locker, aggravating his tubercle.  He reported 
activity-dependent swelling since, with continued pain, 
weakness, stiffness, inflammation, instability, locking, 
fatigue and lack of endurance; inability to run, climb 
stairs, or walk over 1/4 mile because of severe pain.  Flare-
ups were reported as horrible, lasting 1-2 times a week for 
1-2 days, alleviated by Motrin or Tylenol, and interfered 
with his work as a truck driver.  He wore a knee brace, and 
reported difficulty standing, shopping, climbing stairs, 
gardening, pushing, and squatting.

On examination, a scar was noted overlying the tibial 
tubercle.  Posture and gait were normal, knees were without 
redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness.  Range of motion was 0-120 degrees 
bilaterally, with normal McMurray's and Drawer tests.  X-rays 
noted a negative left knee.  The examiner stated there was no 
pathology to render a diagnosis of the claimed old tear of 
the anterior cruciate ligament (ACL), and no evidence of 
record of an anterior cruciate ligament tear, although that 
was certainly possible.  

A diagnosis of Osgood-Schlatter's disease of the left knee 
with residuals of decreased range of motion was noted.  The 
examiner expressed a belief that the veteran had trauma to 
his left tibial tubercle, and Osgood-Schlatter's disease 
prior to active duty, but did not believe these were 
responsible for the ACL tear, and could not state either way 
without further records.  The examiner noted that based on 
the veteran's symptoms it was not possible to separate 
manifestations of Osgood-Schlatter's disease from the 
possible ACL tear.  Indicating that the veteran had 
predominant complaints of pain and swelling which were 
activity dependent, the examiner noted that the veteran could 
be secondary to ACL tear or Osgood-Schlatter's disease and 
prior trauma to the tibial tubercle.  There were no severe 
problems with laxity of the joint, locking or instability, 
and there was a history of hyperextending the knee in 1999.  
The examiner concluded that as to the symptoms, he could not 
differentiate between the Osgood-Schlatter's and the ACL 
injury; that there was no evidence of an ACL injury in 
service, and even if there were, he would be unable to 
differentiate the symptoms of Osgood- Schlatter's disease 
from ACL injury.

An August 2001 lay statement from a marine D.K, indicated 
that while he was in boot camp with the veteran, the veteran 
told him he had fallen and hurt his knee; that he did not see 
the veteran fall, but recalled him being on light duty.

In a September 2002 video conference hearing before the 
undersigned, the veteran testified to the effect that he had 
no knee problems prior to enlistment, and left knee injury 
had its onset in service in December 1984.  He testified to a 
torn ACL, and current inability to stand for long periods of 
time, walk long distances, run, climb stairs, push things, do 
gardening, squat, or ride a bicycle more than a few blocks 
without severe pain.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b).  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service. 38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a left knee 
injury existed prior to service. 38 U.S.C. § 1111 and 38 
C.F.R. § 304(b); See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).

The Board notes that in determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder. 38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder. 38 
C.F.R. § 3.304(b)(2).

In the present case, the enlistment examination is negative 
for a left knee disorder, thus the presumption of soundness 
applies.  Within several weeks of beginning basic training in 
December 1984, the veteran complained of pain in the left 
knee precipitated by running and relieved by rest.  The 
veteran's service medical record is significant for recurrent 
symptomatology of the left knee during basic training, 
precipitated by running and fitness activities.  The left 
knee has been diagnosed by x-rays in December 1984 as Osgood-
Schlatter's disease, also tendonitis of insertion of the 
patellar tendon.  

Notably, in April 1985, the veteran was assessed physically 
fit for duty, thus the knee condition apparently showed 
periods of exacerbation and resolution with rest.  Thus, 
after December 1984, no further complaints or treatment of 
the left knee are of record until over a year later in 
February 1986, when physical fitness again exacerbated the 
condition, with diagnoses of patellar ligament strain, old 
Osgood Schlatter's disease; chronic knee pain, and 
chondromalacia patella.  All exacerbations resolved with 
rest, and the knee was consistently noted as stable, with no 
ligamentous instability and normal x-rays.  July 1986 Medical 
Board Report also noted a diagnosis of Osgood-Schlatter's 
disease, status post trauma prior to entering service, which 
aggravated patella tendonitis, and the presence of an ossicle 
at the left tibial tubercle.  Notably on the July 1986 
separation Medical Board Report, normal gait and ambulation 
were noted with full range of motion.

One year after separation, the veteran complained of pain and 
occasional swelling on prolonged weight bearing.  Thereafter, 
the record is silent for any medical evidence pertaining to 
the veteran's left knee until May 1993 when a loose fragment 
from Osgood-Schlatter's was diagnosed and excised.  Post 
operative x-rays showed a stable left knee.  Thus it appears 
that the veteran's in service left knee disability during 
service, and many years after, was primarily characterized by 
activity dependent pain and tendonitis about the patella and 
old Osgood-Schlatter's disease, with no evidence of 
ligamentous instability or permanent injury.

In light of the above, the Board finds that the record 
contains clear and unmistakable evidence to rebut the 
presumption of soundness with regard to the veteran's left 
knee disorder.  There is no objective evidence of a permanent 
knee injury in service, and the knee symptoms are reflective 
of acute and transitory flare-ups of a pre-existing condition 
diagnosed as old Osgood-Schlatter's disease, which resolved 
with rest.  At separation no permanent left knee disability 
was noted, and the veteran himself repeatedly verified in 
medical examinations, both during and post service, that he 
had a prior left knee condition which resolved prior to 
service without treatment.  Thus periods of exacerbation and 
resolution, as shown by the service medical records, appears 
to be the predominant course of the left knee condition.  
Although the veteran reported injuring his knee in December 
1984, x-rays were negative for injury during service, as well 
as after service in 1987 and in 1993, other than showing the 
presence of Osgood Schlatters disease. Full range of motion, 
and no instability or fractures were consistently noted, and 
after 1993 Osgood-Schlatter's ossicle excision, there is no 
further evidence of a knee complaints until the September 
1999 knee injury.

In the absence of evidence of a permanent left knee injury in 
service or post service, the Board is satisfied that the 
condition manifested in service existed prior to service, 
rebutting the presumption of soundness.  

The next question to be considered is whether the veteran's 
preexisting left knee condition was aggravated by active 
military service beyond the natural progress of the disease. 
See 38 C.F.R. § 3.306(a).  The Board emphasizes that 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened. Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board finds no evidence that the veteran's preexisting 
left knee condition was permanently aggravated by active 
service.  The evidence shows that the veteran sustained pain 
and tenderness to his left knee in service, which were acute 
and transitory episodes exacerbated by fitness activities, 
with no permanent underlying injury to the knee during 
service, or at separation in August 1986.  December 1987 
post-separation x-rays of the veteran's left knee noted no 
bony or soft tissue abnormality and no effusion, and over 
five years later, in June 1993 after excision of an ossicle 
of Osgood-Schlatter's, x-rays showed a stable left knee.

As regards the issue of service connection for old anterior 
cruciate ligament tear, the service medical records are 
entirely absent for such findings, as are post service 
examinations.  No knee injury is noted until the September 
1999 E.R. visit, and a later August 2000 MRI which identified 
an old tear of anterior cruciate ligament (ACL).

The Board observes that in the August 2000 MRI report, Dr. 
D.B noted that there was no evidence to suggest an acute 
process of the anterior cruciate, and the VA examiner 
similarly noted in a January 2001 VA examination, done with 
review of the claims file, that there was no current 
pathology to render a diagnosis in regards to the claimed old 
tear of ACL injury.  Significantly, although Dr. D.B. opined 
that the old partial tear ACL was probably incurred in 
service, other than the veteran's own account of in service 
injury, Dr. D.B. provided no rationale or other basis for 
this opinion.  In contrast, the January 2001 VA examiner's 
opinion finding no causal relationship between the old 
partial tear of the ACL and service was based on review of 
the veteran's claims file, and supported by detailed 
discussion and rationale.  The Board finds that Dr. D. B's 
opinion of in service incurrence of an ACL tear is therefore 
entitled to little weight and is of little probative value 
because the basis of the opinion relies upon the veteran's 
own self-reported history, was offered without any review of 
the veteran's medical records or claims file, and offered no 
supporting rationale for the opinion expressed.  The Board is 
not bound to accept a medical opinion many years after 
service when an examiner relies on history provided solely by 
the veteran.  See Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1996).

In sum, the overall evidence shows no complaints, diagnosis, 
treatments or findings of ACL injury, or left knee 
instability, or was any disability attributed to partial tear 
of ACL during service, or for many years after service.  Thus 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for this injury 
which was first identified in September 1999, over 10 years 
after separation from service.

The Board acknowledges the veteran's subjective contentions 
of currently severe pain and instability of the knees, 
however there is no competent medical evidence of record to 
support these claims, or to relate them to service.  The 
Board has also considered the lay statements and finds that 
while their authors are competent to observe and describe the 
veteran's symptoms, they have not been shown as qualified to 
express a medical opinion regarding incurrence or aggravation 
of the left knee condition in service. Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Neither can the veteran 
diagnose his condition and assert its medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Since the preponderance of the evidence is against the claim 
for service connection for a left knee disorder, to include 
Osgood-Schlatter's disease and old partial tear of the 
anterior cruciate ligament of the left knee, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for left knee disorder has been submitted, 
and the claim is reopened.

Service connection for left knee disorder, to include Osgood-
Schlatter's disease and old partial tear of the anterior 
cruciate ligament of the left knee is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

